Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
	Applicant’s arguments that in Bunting  the “repaired part does not have a concave face, instead the repaired part is continuous”. Examiner concedes that in the applied reference the repaired part, i.e. the surface of the solder after the repair does not have a concave face. However, this language is not in the claims; claim 1 only requires the “covered surface including the concave face” i.e the surface that is covered by the solder includes a concave face. Bunting in annotated FIG. 3 (in the previous action) and annotated FIG. 5 below discloses the “covered surface including the concave face.  
	With respect to the limitations: “such that the solder extends until the edge”, which examiner indicated was not taught by Bunting in the previous office action; examiner now notes that after a new interpretation of the applied reference the said limitation is taught as shown in annotated FIG. 5 below. As a result this office action is non final.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunting (US 8,192,152 B2).
Regarding claims 1-2 and 6, Bunting teaches a repaired upstream rail of a turbine engine casing (20), said casing including a casing body extending along a longitudinal axis (paras. 0020-0021), said upstream rail comprising:
a base including a radial face (Bunting, annotated FIG. 5 below) extending substantially radially from the casing body (Bunting, annotated FIG. 5 below);
a plate including an upper face (Bunting, annotated FIG. 5 below), extending along the longitudinal axis;
a connection portion between the base and the plate, including a concave face (Bunting, annotated FIG. 5 below) connecting the radial face and the upper face (Bunting, annotated FIG. 5 below), the concave face and the radial face extending on either side of an edge (Bunting, annotated FIG. 5 below), said repaired upstream rail including:
a covered surface with a solder (30) (Bunting, annotated FIG. 5 below), said covered surface includes the upper face and the concave face (Bunting, annotated FIG. 5 below), such that said solder extends until the edge (Bunting, annotated FIG. 5 below), and the covered surface has been reshaped by machining on a portion of the radial face in a single action. 
It is noted that the claimed phrases: 
“the covered surface has been reshaped by machining on a portion of the radial face in a single action”;  
“wherein the radial face has been further machined in an additional step” (claim 2) and;
“wherein the machining of the covered surface is performed in a single action so that machining springback is avoided in the in the concave face” (claim 6) are being treated as a product-by-process limitation. 
As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Bunting is silent as to the process use in the formation of the covered surface, it appears that the product of Bunting would be the same or similar as the repaired upstream claimed.

    PNG
    media_image1.png
    376
    595
    media_image1.png
    Greyscale

	
Regarding claim 5, Bunting teaches all the claimed limitations as stated above in claim 1. Bunting further teaches the covered surface includes a downstream side face and a lower face of the plate (Fig. 5 and Bunting annotated FIG. 5’ below).


    PNG
    media_image2.png
    347
    597
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunting.
Bunting teaches all the claimed limitations as stated above in claim 2. Bunting does not appear to explicitly disclose that a depth of the machining of the radial face is at most 0.1mm. However, a careful examination of the specification reveals that no criticality for the specific depth has been shown nor any reason as to why the upstream rail of the applicant with the claimed machining depth would operate any different than the upstream rail of Bunting, and Applicant has not disclosed that this design with the specific machining depth provides an advantage, is used for a particular purpose, or solves a stated problem. Hence this design for the machining depth is 0.1mm is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the upstream rail of Bunting, and Applicant’s invention, to perform equally well with the machining depth of Bunting or the claimed depth, because both would perform the same function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed depth of machining of the radial face with the upstream rail of Bunting in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bunting as in view of Imano (U.S. 2011/0296685).
Bunting teaches all the claimed limitations as stated above in claim 1. Bunting does not teach the covering being performed by Tungsten Inert Gas welding (TIG). 
However, Imano teaches a method for repairing a turbine engine component (abstract), the method comprising covering a damaged surface of the component with a solder (figure 7, element 102; pages 2, and 3, paragraphs 30 and 47). Imano further teaches that the covering is performed via TIG welding (page 2, paragraphs 27 and 28). 
It would have been obvious to one skilled in the art to substitute the TIG welding of Imano for the MIG welding of Bunting, because Imano teaches that TIG welding provides the benefit of providing sufficient strength and heat resistance sufficient for a turbine engine component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/           Examiner, Art Unit 3745                                                                                                                                                                                             /ELDON T BROCKMAN/Primary Examiner, Art Unit 3745